Citation Nr: 1759429	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Veteran attended a Central Office hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that hearing has been prepared and has been associated with the file. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has PTSD as a result of an airborne parachuting accident, when he became entangled in a tree and dangled waist deep in water.  He has consistently related that he was hanging in a tree for hours, afraid to release his chute for fear of drowning with all his equipment, and afraid of what was in the water.  He stated that he has nightmares and trouble sleeping because of this incident, as well as panic and anxiety, especially near water or going over bridges above water.

The Veteran sought mental health treatment and has been variously diagnosed with PTSD, depression, and anxiety.  To date, he has not been afforded a VA psychiatric examination.  

The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record indicate that the claimed disability or symptoms may be associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83.

At his hearing, the Veteran testified that he has sought treatment at the Perry Point, Maryland VA center and the University of Maryland hospital.  His file does not contain any records from those facilities.  He also testified that he was receiving Social Security disability for his mental health disabilities, however there are no Social Security records associated with his file.

The Board finds that a remand is required to obtain the necessary evidence to properly adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

Specifically, Social Security Administration disability records and any medical records from the Perry Point, Maryland VA center and the University of Maryland hospital should be obtained.

2. Then, afford the Veteran a VA examination to determine the nature and etiology of any acquired psychiatric disorder present during the period of the claim. All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.

With regard to each identified acquired psychiatric disorder, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disorder was incurred in or is otherwise etiologically related to the Veteran's military service.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's reports that his psychiatric disability began as a result of his parachuting accident.  The examiner should assume that the Veteran is a credible historian. 

If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. Finally, undertake any other development deemed necessary, and then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



